At the March term, 1932, of the Lauderdale circuit court, this appellant was indicted, charged with the offense of murder in the second degree, in that he unlawfully and with malice aforethought killed Dessie Koger by shooting her with a pistol.
On April 1, 1932, he was put upon trial, pleaded not guilty to the indictment, but was convicted by the jury for murder in the second degree, and his punishment was fixed at fifteen years' imprisonment.
On April 2, 1932, he was duly sentenced by the court to serve fifteen years' imprisonment in the penitentiary. From the judgment of conviction pronounced and entered this appeal was taken.
The record contains several written charges refused to defendant, and the action of the court in refusing said charges is insisted upon as error to a reversal. The rulings of the court in this connection are not presented for consideration by this court. The appeal is rested here upon the record proper without a bill of exceptions. In the absence of a bill of exceptions and the court's oral charge, the refusal of the court to give special written charges will not be reviewed.
The record appears regular in all respects. No error thereon being apparent, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.